IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Curtis Lee, aka Steven Ackridge,       :
                   Petitioner          :
                                       :
            v.                         :
                                       :
Pennsylvania Board of Probation        :
And Parole,                            :   No. 1478 C.D. 2019
                 Respondent            :


                                   ORDER

            AND NOW, this 15th day of April, 2021 it is ORDERED that the
above-captioned opinion filed February 3, 2021, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.




                                     ________________________________
                                     ANNE E. COVEY, Judge